SHERRI B. SULLIVAN, Chief Judge.
Linda Young (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding her unemployment benefits. Because we find Claimant is not aggrieved by the Commission’s decision, we dismiss her appeal.
A deputy granted Claimant’s claim for unemployment benefits, concluding she quit her employment with good cause attributable to her work. The employer Algonquin Nurses P.R.N., Inc. (Employer) appealed to the Appeals Tribunal. The Tribunal also concluded that Claimant was entitled to unemployment benefits. However, it concluded that Employer had discharged Claimant, but not for misconduct connected with her work. Employer filed an application for review with the Commission, which affirmed the decision óf the Appeals Tribunal. Apparently believing her unemployment benefits had been denied, Claimant filed an appeal to this Court.
The Division of Employment Security (Division) has filed a motion to dismiss the appeal, pointing out that Claimant prevailed in the litigation before the Commission and therefore, is not an aggrieved party entitled to an appeal. Claimant has not filed a response to the motion.
Section 288.210 RSMo (2000) provides that “any party aggrieved by such decision” of the Commission may appeal to the appropriate appellate court. A party is not aggrieved when the party receives all of the relief sought. Gibbs v. McClain, 964 S.W.2d 850, 851 (Mo.App. S.D.1998). Clearly, Claimant is not aggrieved by the Commission’s decision. She was awarded her unemployment benefits and prevailed in the Employer’s appeal to the Commission.
The Division’s motion is granted and the appeal is dismissed.
LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J., concur.